Exhibit 10.6

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

2015 EQUITY INCENTIVE PLAN

(As Amended and Restated as of May 12, 2020)

1.            Establishment, Purpose, Duration.

(a)          Establishment.  Williams Industrial Services Group Inc. (f/k/a
Global Power Equipment Group Inc.) (the “Company”), established an equity
compensation plan known as the Williams Industrial Services Group Inc. 2015
Equity Incentive Plan (the “Plan”).  The Plan was effective as of January 29,
2015 (the “Effective Date”), subject to the approval of the Plan by the
stockholders of the Company (the date of such stockholder approval being the
“Approval Date”).  The Plan was amended on June 10, 2019, April 27, 2020 and May
12, 2020.  Definitions of capitalized terms used in the Plan are contained in
Section 2 of the Plan.

(b) Purpose.  The purpose of the Plan is to attract and retain Directors (as
defined below), officers and other key employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for superior
performance.

(c)          Duration.  No Award may be granted under the Plan after the day
immediately preceding the 10th anniversary of the Effective Date, or such
earlier date as the Board shall determine.  The Plan will remain in effect with
respect to outstanding Awards until no Awards remain outstanding.

(d)          Prior Plan.  The Global Power Equipment Group Inc. 2011 Equity
Incentive Plan (the “Prior Plan”) terminated in its entirety effective on the
Approval Date; provided that all outstanding awards under the Prior Plan as of
the Approval Date shall remain outstanding and shall be administered and settled
in accordance with the provisions of the Prior Plan.

2.            Definitions.  As used in the Plan, the following definitions shall
apply.

“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

“Approval Date” has the meaning given such term in Section 1(a).

“Award” means a Nonqualified Stock Option, Incentive Stock Option, Stock
Appreciation Right, Restricted Shares Award, Restricted Share Unit, Other
Share-Based Award, or Cash-Based Award granted pursuant to the terms and
conditions of the Plan.

“Award Agreement” means either: (a) an agreement, either in written or
electronic format, entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award granted under the Plan; or (b) a
statement, either in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant. Effective June 29, 2018, all references to Global
Power Equipment Group Inc. in the Award Agreements were replaced with references
to Williams Industrial Services Group Inc., except where the context clearly
dictates otherwise.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” shall mean a cash Award granted pursuant to Section 11 of the
Plan.

“Cause” as a reason for a Participant’s termination of employment or service
shall have the meaning assigned such term, if any, (a) in the employment, letter
or severance agreement, if any, between the Participant and the Company or a
Subsidiary, or (b) if none, under a severance plan or arrangement maintained by
the Company or a Subsidiary that applies to the Participant on the date of
termination.  If the Participant is not a party to an










employment, letter or severance agreement with the Company or a Subsidiary in
which such term is defined or if during the applicable severance protection
period, the Participant is not a participant in any severance plan or
arrangement maintained by the Company or a Subsidiary, then unless otherwise
defined in the applicable Award Agreement, “Cause” shall mean the occurrence of
any one of the following as determined by the Committee: (i) The continued
failure of Participant to perform substantially Participant’s duties with the
Company or any of its Subsidiaries or Participant’s disregard of the directives
of the Board or the Participant’s supervisor or reporting senior (in each case
other than any such failure resulting from any medically determined physical or
mental impairment) that is not cured by Participant within 20 days after a
written demand for substantial performance is delivered to Participant by the
Company which specifically identifies the manner in which the Company believes
that Participant has not substantially performed Participant’s duties or
disregarded a directive; (ii) The willful material misrepresentation at any time
by Participant to the Board or the Company or Subsidiary; (iii) Participant’s
commission of any act of fraud, misappropriation or embezzlement against or in
connection with the Company or any of its Subsidiaries or their respective
businesses or operations; (iv) A conviction, guilty plea or plea of nolo
contendere of Participant for any crime involving dishonesty or for any felony;
(v) A material breach by Participant of his or her fiduciary duties of loyalty
or care to the Company or any of its Subsidiaries or a material violation of the
Company’s Code of Business Conduct and Ethics or any other Company policy, as
the same may be amended from time to time; (vi) The engaging by Participant in
illegal conduct, gross misconduct, gross insubordination or gross negligence
that is materially and demonstrably injurious to the Company’s business or
financial condition; or (vii) Engaging in any activity in violation of any
restrictive covenant, as specified in any agreement between a Participant and
the Company or a Subsidiary, including, but not limited to, the Participant’s
Award Agreement or any severance plan maintained by the Company or a Subsidiary
that covers the Participant, during the period of restriction specified in the
agreement or plan prohibiting the Participant from engaging in such activity. 
The Committee may in its discretion waive or modify the provisions of this
paragraph at a meeting of the Committee with respect to any individual
Participant with regard to the facts and circumstances of any particular
situation involving a determination under this paragraph.

“Change in Control” means the occurrence of one of the following events:

(a)          The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (x) the then outstanding shares of common
stock of the Company (the “Outstanding Common Shares”) or (y) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company; (ii) any acquisition by the Company;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or its affiliated companies; or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

(b)          Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c)          Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Common Shares and
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company










or all or substantially all of the Company’s assets either directly or through
one or more of its affiliated companies) in substantially the same proportions
as their ownership, immediately prior to such Business Combination of the
Outstanding Common Shares and Outstanding Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as may be duly appointed to administer
the Plan and having such powers in each instance as shall be specified by the
Board.  To the extent required by Applicable Laws, the Committee shall consist
of two or more members of the Board, each of whom is a “non-employee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act, an “outside
director” within the meaning of regulations promulgated under Section 162(m) of
the Code, and an “independent director” within the meaning of applicable
rules of any securities exchange upon which Shares are listed.

“Company” has the meaning given such term in Section 1(a) and any successor
thereto.

“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan.  The Date of Grant shall not be earlier than the date of
the resolution and action therein by the Committee.  In no event shall the Date
of Grant be earlier than the Effective Date.

“Detrimental Activity” except as may be otherwise specified in a Participant’s
Award Agreement, means:  (a) Engaging in any activity of competition, as
specified in any covenant not to compete set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant, during the period of restriction
specified in the agreement or plan prohibiting the Participant from engaging in
such activity; (b) Engaging in any activity of solicitation, as specified in any
covenant not to solicit set forth in any agreement between a Participant and the
Company or a Subsidiary, including, but not limited to, the Participant’s Award
Agreement or any severance plan maintained by the Company or a Subsidiary that
covers the Participant, during the period of restriction specified in the
agreement or plan prohibiting the Participant from engaging in such activity;
(c) The disclosure of confidential information to anyone outside the Company or
a Subsidiary, or the use in other than the Company’s or a Subsidiary’s business
in violation of any covenant not to disclose set forth in any agreement between
a Participant and the Company or a Subsidiary, including, but not limited to,
the Participant’s Award Agreement or any severance plan maintained by the
Company or a Subsidiary that covers the Participant, during the period of
restriction specified in the agreement or plan prohibiting the Participant from
engaging in such activity; (d) The violation of any development and inventions,
ownership of works, or similar provision set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant; (e) Participant’s commission of any
act of fraud, misappropriation or embezzlement against or in connection with the
Company or any of its Subsidiaries or their respective businesses or operations;
or (f) a conviction, guilty plea or plea of nolo contendere of Participant for
any crime involving dishonesty or for any felony.

“Director” means any individual who is a member of the Board who is not an
Employee.










“Effective Date” has the meaning given such term in Section 1(a).

“Employee” means any employee of the Company or a Subsidiary; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, the term “Employee” has the
meaning given to such term in Section 3401(c) of the Code, as interpreted by the
regulations thereunder and Applicable Law.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

“Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules: (a) the closing sale price per Share on
that date as reported on the principal exchange on which Shares are then
trading, if any, or if applicable the New York Stock Exchange, or if there are
no sales on that date, on the next preceding trading day during which a sale
occurred; (b) if the Shares are not reported on a principal exchange or national
market system, the average of the closing bid and asked prices last quoted on
that date by an established quotation service for over-the-counter securities;
or (c) if neither (a) nor (b) applies, (i) with respect to Stock Options, Stock
Appreciation Rights and any Award of stock rights that is subject to
Section 409A of the Code, the value as determined by the Committee through the
reasonable application of a reasonable valuation method, taking into account all
information material to the value of the Company, within the meaning of
Section 409A of the Code, and (ii) with respect to all other Awards, the fair
market value as determined by the Committee in good faith.

“Good Reason” as a reason for a Participant’s termination of employment or
service shall have the meaning assigned such term, if any, (a) in the
employment, letter or severance agreement, if any, between the Participant and
the Company or a Subsidiary, or (b) if none, under a severance plan or
arrangement maintained by the Company or a Subsidiary that applies to the
Participant on the date of termination.  If the Participant is not a party to an
employment, letter or severance agreement with the Company or a Subsidiary in
which such term is defined or if during the applicable severance protection
period, the Participant is not a participant in any severance plan or
arrangement maintained by the Company or a Subsidiary, then unless otherwise
defined in the applicable Award Agreement, “Good Reason” shall mean, unless
otherwise provided by the Committee in its sole discretion, a reduction by the
Company of Participant’s annual base salary by more than 10% (other than an
across-the-board reduction which applies in a comparable manner to other senior
executives of the Company).  A termination of Participant’s employment by
Participant shall not be deemed to be for Good Reason unless (x) Participant
gives notice to the Company of the existence of the event or condition
constituting Good Reason within 30 calendar days after such event or condition
initially occurs or exists, and (y) the Company fails to cure such event or
condition within 30 calendar days after receiving such notice.  Additionally,
Participant must terminate his or her employment within 90 calendar days after
the initial occurrence of the circumstance constituting Good Reason for such
termination to be “Good Reason” hereunder.

“Incentive Stock Option” means a Stock Option that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Section 422 of the
Code.

“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

“Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

“Participant” means any eligible individual as set forth in Section 5 who holds
one or more outstanding Awards.

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code.

“Performance Objectives” means the performance objective or objectives
established by the Committee pursuant to the Plan.  Any Performance Objectives
may relate to the performance of the Company or one or more of










its Subsidiaries, divisions, departments, units, functions, partnerships, joint
ventures or minority investments, product lines or products, or the performance
of the individual Participant, and may include, without limitation, the
Performance Objectives set forth in Section 13(b).  The Performance Objectives
may be made relative to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Objectives as compared to
various stock market indices.  Performance Objectives may be stated as a
combination of the listed factors.

“Plan” has the meaning given such term in Section 1(a), as amended from time to
time.

“Prior Plan” has the meaning given such term in Section 1(d).

“Qualified Termination” means any termination of a Participant’s employment
during the two-year period commencing on a Change in Control: (a) by the
Company, any of its Subsidiaries or the resulting entity in connection with a
Change in Control other than for Cause, death or Disability, or (b) by the
Participant for Good Reason.

“Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.

“Restricted Share Unit” means a grant or sale of the right to receive Shares or
cash at the end of a specified restricted period made pursuant to Section 9.

“SEC” means the United States Securities and Exchange Commission.

“Share” means a share of common stock of the Company, $0.01 par value per share,
or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 16.

“Stock Appreciation Right” means a right granted pursuant to Section 7.

“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6. 
Stock Options may be either Incentive Stock Options or Nonqualified Stock
Options.

“Subsidiary” means: (a) with respect to an Incentive Stock Option, a “subsidiary
corporation” as defined under Section 424(f) of the Code; and (b) for all other
purposes under the Plan, any corporation or other entity in which the Company
owns, directly or indirectly, a proprietary interest of more than 50% by reason
of stock ownership or otherwise.

“Ten Percent Stockholder” means any Participant who owns more than 10% of the
combined voting power of all classes of stock of the Company, within the meaning
of Section 422 of the Code.

3.            Shares Available Under the Plan.

(a)          Shares Available for Awards.  The maximum number of Shares that may
be issued or delivered pursuant to Awards under the Plan shall be 3,500,000, of
which 2,000,000 Shares may be granted with respect to Incentive Stock Options. 
Shares issued or delivered pursuant to an Award may be authorized but unissued
Shares, treasury Shares, including Shares purchased in the open market, or a
combination of the foregoing.  The aggregate number of Shares available for
issuance or delivery under the Plan shall be subject to adjustment as provided
in Section 16.

(b)          Share Usage.  In addition to the number of Shares provided for in
Section 3(a), the following Shares shall be available for Awards under the Plan:
(i) Shares covered by an Award that expires or is forfeited, canceled,
surrendered or otherwise terminated without the issuance of such Shares;
(ii) Shares covered by an Award that is settled only in cash; (iii) effective
March 31, 2020, Shares withheld by the Company or any Subsidiary to satisfy a
tax withholding obligation; and (iv) Shares granted through the assumption of,
or in substitution for,










outstanding awards granted by a company to individuals who become Employees or
Directors as the result of a merger, consolidation, acquisition or other
corporate transaction involving such company and the Company or any of its
affiliates (except as may be required by reason of Section 422 of the Code or
the rules and regulations of any stock exchange or other trading market on which
the Shares are listed).

(c)          Prohibition of Share Recycling.  The following Shares issued or
delivered under this Plan shall not again be available for grant as described
above:  (i) Shares tendered in payment of the exercise price of a Stock Option;
and (ii) Shares that are repurchased by the Company with Stock Option proceeds. 
Without limiting the foregoing, with respect to any Stock Appreciation Right
that is settled in Shares, the full number of Shares subject to the Award shall
count against the number of Shares available for Awards under the Plan
regardless of the number of Shares used to settle the Stock Appreciation Right
upon exercise.

(d)          Per Participant Limits.  Subject to adjustment as provided in
Section 16 of the Plan, the following limits shall apply with respect to Awards
that are intended to qualify for the Performance-Based Exception: (i) the
maximum aggregate number of Shares that may be subject to Stock Options or Stock
Appreciation Rights granted in any calendar year to any one Participant shall be
75,000 Shares; (ii) the maximum aggregate number of Restricted Shares and Shares
issuable or deliverable under Restricted Share Units and Other Share-Based
Awards granted in any calendar year to any one Participant shall be 125,000
Shares; (iii) the maximum aggregate compensation that can be paid pursuant to
Cash-Based Awards or Other Share-Based Awards granted in any calendar year to
any one Participant shall be $2,500,000 or a number of Shares having an
aggregate Fair Market Value not in excess of such amount; and (iv) the maximum
dividend equivalents that may be paid in any calendar year to any one
Participant shall be $250,000 or a number of Shares having an aggregate Fair
Market Value not in excess of such amount.

(e)          Director Limits.  No Director may be granted, during any one
calendar year, Awards with a grant date fair value for financial accounting
purposes of more than $250,000.

4.            Administration of the Plan.

(a)          In General.  The Plan shall be administered by the Committee. 
Except as otherwise provided by the Board, the Committee shall have full and
final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan, including, without
limitation, discretion to: select Award recipients; determine the sizes and
types of Awards; determine the terms and conditions of Awards in a manner
consistent with the Plan; grant waivers of terms, conditions, restrictions and
limitations applicable to any Award, or accelerate the vesting or exercisability
of any Award, in a manner consistent with the Plan; construe and interpret the
Plan and any Award Agreement or other agreement or instrument entered into under
the Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and take such other action, not inconsistent with the terms of
the Plan, as the Committee deems appropriate.  To the extent permitted by
Applicable Laws, the Committee may, in its discretion, delegate to one or more
Directors or Employees any of the Committee’s authority under the Plan.  The
acts of any such delegates shall be treated hereunder as acts of the Committee
with respect to any matters so delegated.

(b)          Determinations.  The Committee shall have no obligation to treat
Participants or eligible Participants uniformly, and the Committee may make
determinations under the Plan selectively among Participants who receive, or
Employees or Directors who are eligible to receive, Awards (whether or not such
Participants or eligible Employees or Directors are similarly situated).  All
determinations and decisions made by the Committee pursuant to the provisions of
the Plan and all related orders and resolutions of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its stockholders, Directors, Employees, Participants and their estates and
beneficiaries.

(c)          Authority of the Board.  The Board may reserve to itself any or all
of the authority or responsibility of the Committee under the Plan or may act as
the administrator of the Plan for any and all purposes.  To the extent the Board
has reserved any such authority or responsibility or during any time that the
Board is acting as administrator of the Plan, it shall have all the powers of
the Committee hereunder, and any reference herein to the Committee (other than
in this Section 4(c)) shall include the Board.  To the extent that any action of
the Board under the Plan conflicts with any action taken by the Committee, the
action of the Board shall










control.  Without limiting the foregoing, the Board specifically reserves the
exclusive authority to approve and administer all Awards granted to Directors
under the Plan.

5.            Eligibility and Participation.  Each Employee and Director is
eligible to participate in the Plan.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees and
Directors those to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by Applicable Law and
the amount of each Award.

6.            Stock Options.  Subject to the terms and conditions of the Plan,
Stock Options may be granted to Participants in such number, and upon such terms
and conditions, as shall be determined by the Committee in its sole discretion.

(a)          Award Agreement. Each Stock Option shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the Stock Option,
the number of Shares covered by the Stock Option, the conditions upon which the
Stock Option shall become vested and exercisable and such other terms and
conditions as the Committee shall determine and which are not inconsistent with
the terms and conditions of the Plan.  The Award Agreement also shall specify
whether the Stock Option is intended to be an Incentive Stock Option or a
Nonqualified Stock Option.

(b)          Exercise Price. The exercise price per Share of a Stock Option
shall be determined by the Committee at the time the Stock Option is granted and
shall be specified in the related Award Agreement; provided, however, that in no
event shall the exercise price per Share of any Stock Option be less than 100%
of the Fair Market Value of a Share on the Date of Grant.

(c)          Term.  The term of a Stock Option shall be determined by the
Committee and set forth in the related Award Agreement; provided,  however, that
in no event shall the term of any Stock Option exceed 10 years from its Date of
Grant.

(d)          Exercisability. Stock Options shall become exercisable at such
times and upon such terms and conditions as shall be determined by the Committee
and set forth in the related Award Agreement.  Such terms and conditions may
include, without limitation, the satisfaction of (i) performance goals based on
one or more Performance Objectives, and (ii) time-based vesting requirements.

(e)          Exercise of Stock Options. Except as otherwise provided in the Plan
or in a related Award Agreement, a Stock Option may be exercised for all or any
portion of the Shares for which it is then exercisable.  A Stock Option shall be
exercised by the delivery of a notice of exercise to the Company or its designee
in a form specified by the Company which sets forth the number of Shares with
respect to which the Stock Option is to be exercised and full payment of the
exercise price for such Shares.  The exercise price of a Stock Option may be
paid: (i) in cash or its equivalent; (ii) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the aggregate exercise price;
(iii) by a cashless exercise (including by withholding Shares deliverable upon
exercise and through a broker-assisted arrangement to the extent permitted by
Applicable Law); (iv) by a combination of the methods described in clauses (i),
(ii) and/or (iii); or (v) through any other method approved by the Committee in
its sole discretion.  As soon as practicable after receipt of the notification
of exercise and full payment of the exercise price, the Company shall cause the
appropriate number of Shares to be issued to the Participant.

(f)           Special Rules Applicable to Incentive Stock Options. 
Notwithstanding any other provision in the Plan to the contrary:

(i)           Incentive Stock Options may be granted only to Employees of the
Company and its Subsidiaries.  The terms and conditions of Incentive Stock
Options shall be subject to and comply with the requirements of Section 422 of
the Code.

(ii)          To the extent that the aggregate Fair Market Value of the Shares
(determined as of the Date of Grant) with respect to which an Incentive Stock
Option is exercisable for the first time by any










Participant during any calendar year (under all plans of the Company and its
Subsidiaries) is greater than $100,000 (or such other amount specified in
Section 422 of the Code), as calculated under Section 422 of the Code, then the
Stock Option shall be treated as a Nonqualified Stock Option.

(iii)         No Incentive Stock Option shall be granted to any Participant who,
on the Date of Grant, is a Ten Percent Stockholder, unless (x) the exercise
price per Share of such Incentive Stock Option is at least 110% of the Fair
Market Value of a Share on the Date of Grant, and (y) the term of such Incentive
Stock Option shall not exceed 5 years from the Date of Grant.

7.            Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, Stock Appreciation Rights may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.

(a)          Award Agreement.  Each Stock Appreciation Right shall be evidenced
by an Award Agreement that shall specify the exercise price, the term of the
Stock Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan.

(b)          Exercise Price.  The exercise price per Share of a Stock
Appreciation Right shall be determined by the Committee at the time the Stock
Appreciation Right is granted and shall be specified in the related Award
Agreement; provided, however, that in no event shall the exercise price per
Share of any Stock Appreciation Right be less than 100% of the Fair Market Value
of a Share on the Date of Grant.

(c)          Term.  The term of a Stock Appreciation Right shall be determined
by the Committee and set forth in the related Award Agreement; provided however,
that in no event shall the term of any Stock Appreciation Right exceed 10 years
from its Date of Grant.

(d)          Exercisability of Stock Appreciation Rights.  A Stock Appreciation
Right shall become exercisable at such times and upon such terms and conditions
as may be determined by the Committee and set forth in the related Award
Agreement.  Such terms and conditions may include, without limitation, the
satisfaction of (i) performance goals based on one or more Performance
Objectives, and (ii) time-based vesting requirements.

(e)          Exercise of Stock Appreciation Rights.  Except as otherwise
provided in the Plan or in a related Award Agreement, a Stock Appreciation Right
may be exercised for all or any portion of the Shares for which it is then
exercisable.  A Stock Appreciation Right shall be exercised by the delivery of a
notice of exercise to the Company or its designee in a form specified by the
Company which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised.  Upon exercise, a Stock Appreciation
Right shall entitle a Participant to an amount equal to (a) the excess of
(i) the Fair Market Value of a Share on the exercise date over (ii) the exercise
price per Share, multiplied by (b) the number of Shares with respect to which
the Stock Appreciation Right is exercised.  A Stock Appreciation Right may be
settled in whole Shares, cash or a combination thereof, as specified by the
Committee in the related Award Agreement.

8.            Restricted Shares.  Subject to the terms and conditions of the
Plan, Restricted Shares may be granted or sold to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.

(a)          Award Agreement.  Each Restricted Shares Award shall be evidenced
by an Award Agreement that shall specify the number of Restricted Shares, the
restricted period(s) applicable to the Restricted Shares, the conditions upon
which the restrictions on the Restricted Shares will lapse and such other terms
and conditions as the Committee shall determine and which are not inconsistent
with the terms and conditions of the Plan.

(b)          Terms, Conditions and Restrictions.  The Committee shall impose
such other terms, conditions and/or restrictions on any Restricted Shares as it
may deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share, restrictions based
on the achievement of specific










Performance Objectives, time-based restrictions or holding requirements or sale
restrictions placed on the Shares by the Company upon vesting of such Restricted
Shares.  Unless otherwise provided in the related Award Agreement or required by
Applicable Law, the restrictions imposed on Restricted Shares shall lapse upon
the expiration or termination of the applicable restricted period and the
satisfaction of any other applicable terms and conditions.

(c)          Custody of Certificates.  To the extent deemed appropriate by the
Committee, the Company may retain the certificates representing Restricted
Shares in the Company’s possession until such time as all terms, conditions
and/or restrictions applicable to such Shares have been satisfied or lapse.

(d)          Rights Associated with Restricted Shares during Restricted Period. 
During any restricted period applicable to Restricted Shares: (i) the Restricted
Shares may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated; (ii) unless otherwise provided in the related Award Agreement, the
Participant shall be entitled to exercise full voting rights associated with
such Restricted Shares; and (iii) the Participant shall be entitled to all
dividends and other distributions paid with respect to such Restricted Shares
during the restricted period.  The Award Agreement may require that receipt of
any dividends or other distributions with respect to the Restricted Shares shall
be subject to the same terms and conditions as the Restricted Shares with
respect to which they are paid.  Notwithstanding the preceding sentence,
dividends or other distributions with respect to Restricted Shares that vest
based on the achievement of Performance Objectives shall be accumulated until
such Award is earned, and the dividends or other distributions shall not be paid
if the Performance Objectives are not satisfied.

9.            Restricted Share Units.  Subject to the terms and conditions of
the Plan, Restricted Share Units may be granted or sold to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.

(a)          Award Agreement.  Each Restricted Share Unit shall be evidenced by
an Award Agreement that shall specify the number of units, the restricted
period(s) applicable to the Restricted Share Units, the conditions upon which
the restrictions on the Restricted Share Units will lapse, the time and method
of payment of the Restricted Share Units, and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

(b)          Terms, Conditions and Restrictions. The Committee shall impose such
other terms, conditions and/or restrictions on any Restricted Share Units as it
may deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share Unit, restrictions
based on the achievement of specific Performance Objectives or time-based
restrictions or holding requirements.

(c)          Form of Settlement.  Restricted Share Units may be settled in whole
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

(d)          Dividend Equivalents.  Restricted Share Units may provide the
Participant with dividend equivalents, on either a current or deferred or
contingent basis, and either in cash or in additional Shares, as determined by
the Committee in its sole discretion and set forth in the related Award
Agreement; provided that dividend equivalents with respect to Restricted Share
Units that vest based on the achievement of Performance Objectives shall be
accumulated until such Award is earned, and the dividend equivalents shall not
be paid if the Performance Objectives are not satisfied.

10.          Other Share-Based Awards.  Subject to the terms and conditions of
the Plan, Other Share-Based Awards may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.  Other Share-Based Awards are Awards that are
valued in whole or in part by reference to, or otherwise based on the Fair
Market Value of, Shares, and shall be in such form as the Committee shall
determine, including without limitation, unrestricted Shares or time-based or
performance-based units that are settled in Shares and/or cash.

(a)          Award Agreement.  Each Other Share-Based Award shall be evidenced
by an Award Agreement that shall specify the terms and conditions upon which the
Other Share-Based Award shall become vested, if










applicable, the time and method of settlement, the form of settlement and such
other terms and conditions as the Committee shall determine and which are not
inconsistent with the terms and conditions of the Plan.

(b)          Form of Settlement. An Other Share-Based Award may be settled in
whole Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.

(c)          Dividend Equivalents.  Other Share-Based Awards may provide the
Participant with dividend equivalents, on either a current or deferred or
contingent basis, and either in cash or in additional Shares, as determined by
the Committee in its sole discretion and set forth in the related Award
Agreement; provided that dividend equivalents with respect to Other Share-Based
Awards that vest based on the achievement of Performance Objectives shall be
accumulated until such Award is earned, and the dividend equivalents shall not
be paid if the Performance Objectives are not satisfied.

11.          Cash-Based Awards.  Subject to the terms and conditions of the
Plan, Cash-Based Awards may be granted to Participants in such amounts and upon
such other terms and conditions as shall be determined by the Committee in its
sole discretion.  Each Cash-Based Award shall be evidenced by an Award Agreement
that shall specify the payment amount or payment range, the time and method of
settlement and the other terms and conditions, as applicable, of such Award
which may include, without limitation, restrictions based on the achievement of
specific Performance Objectives.

12.          Compliance with Section 409A.  Awards granted under the Plan shall
be designed and administered in such a manner that they are either exempt from
the application of, or comply with, the requirements of Section 409A of the
Code.  To the extent that the Committee determines that any award granted under
the Plan is subject to Section 409A of the Code, the Award Agreement shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant. 
Notwithstanding any other provision of the Plan or any Award Agreement (unless
the Award Agreement provides otherwise with specific reference to this
Section 12): (a) an Award shall not be granted, deferred, accelerated, extended,
paid out, settled, substituted or modified under the Plan in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon a Participant; and (b) if an Award is subject to Section 409A of the Code,
and if the Participant holding the award is a “specified employee” (as defined
in Section 409A of the Code, with such classification to be determined in
accordance with the methodology established by the Company), then, to the extent
required to avoid the imposition of an additional tax under Section 409A of the
Code upon a Participant, no distribution or payment of any amount shall be made
before the date that is 6 months following the date of such Participant’s
“separation from service” (as defined in Section 409A of the Code) or, if
earlier, the date of the Participant’s death.  Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local, or non-United
States law.  The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

13.          Compliance with Section 162(m).

(a)          In General.  Notwithstanding anything in the Plan to the contrary,
Restricted Shares, Restricted Share Units, Other Share-Based Awards and
Cash-Based Awards may be granted in a manner that is intended to qualify the
Award for the Performance-Based Exception.  As determined by the Committee in
its sole discretion, the grant, vesting, exercisability and/or settlement of any
Awards intended to qualify the Award for the Performance-Based Exception shall
be conditioned on the attainment of one or more Performance Objectives during a
performance period established by the Committee.  Any such Award must meet the
requirements of this Section 13.

(b)          Performance Objectives.  If an Award is intended to qualify for the
Performance-Based Exception, then the Performance Objectives shall be based on
specified levels of or growth in one or more of the following criteria:
revenues, earnings from operations, operating income, earnings before or after
interest and taxes, operating income before or after interest and taxes, net
income, cash flow, operating cash flow, earnings per share, return on total
capital, return on invested capital, return on gross investment, return on
equity, return on assets, total return to stockholders, earnings before or after
interest, taxes, depreciation, amortization or extraordinary or special items,










operating income before or after interest, taxes, depreciation, amortization or
extraordinary or special items, return on investment, free cash flow, cash flow
return on investment (discounted or otherwise), net cash provided by operations,
cash flow in excess of cost of capital, operating margin, profit margin,
contribution margin, stock price and/or strategic business criteria consisting
of one or more objectives based on meeting specified product development,
strategic partnering, research and development milestones, market penetration,
geographic business expansion goals, cost targets, customer satisfaction,
management of employment practices and employee benefits, supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries, affiliates and joint ventures.

(c)          Establishment of Performance Objectives.  With respect to Awards
intended to qualify for the Performance-Based Exception, the Committee shall
establish: (i) the applicable Performance Objectives and performance period, and
(ii) the formula for computing the payout.  Such terms and conditions shall be
established in writing while the outcome of the applicable performance period is
substantially uncertain, but in no event later than the earlier of: (x) 90 days
after the beginning of the applicable performance period; or (y) the expiration
of 25% of the applicable performance period.

(d)          Certification of Performance.  With respect to any Award intended
to qualify for the Performance-Based Exception, the Committee shall certify in
writing whether the applicable Performance Objectives and other material terms
imposed on such Award have been satisfied, and, if they have, ascertain the
amount of the payout or vesting of the Award.  Notwithstanding any other
provision of the Plan, payment or vesting of any such Award shall not be made
until the Committee certifies in writing that the applicable Performance
Objectives and any other material terms of such Award were in fact satisfied in
a manner conforming to applicable regulations under Section 162(m) of the Code.

(e)          Negative Discretion.  With respect to any Award intended to qualify
for the Performance-Based Exception, the Committee shall not have discretion to
increase the amount of compensation that is payable upon achievement of the
designated Performance Objectives.  However, the Committee may, in its sole
discretion, reduce the amount of compensation that is payable upon achievement
of the designated Performance Objectives.

14.          Minimum Vesting for Awards to Employees.  Subject to Sections 19,
21 and 22(b) of the Plan, or as otherwise provided in the related Award
Agreement in connection with a Change in Control or a Participant’s death,
disability, retirement, involuntary termination of employment or service without
Cause or termination of employment or service for good reason, (i) no condition
on vesting of an Award granted to an Employee that is based solely upon the
achievement of Performance Objectives shall be based on performance over a
period of less than one year, and (ii) no condition on vesting of an Award
granted to an Employee that is based solely upon continued employment or service
shall provide for vesting in full of such Award more quickly than one year from
the Date of Grant of the Award (which vesting period may lapse on a pro-rated,
graded, or cliff basis as specified in the Award Agreement); provided, however,
that Awards to Employees covering up to 5% of the Shares available for grant
under this Plan may be granted with a vesting period of less than one year,
regardless of whether vesting is conditioned upon the achievement of Performance
Objectives.

15.          Transferability.  Except as otherwise determined by the Committee,
no Award or dividend equivalents paid with respect to any Award shall be
transferable by the Participant except by will or the laws of descent and
distribution; provided, that if so determined by the Committee, each Participant
may, in a manner established by the Board or the Committee, designate a
beneficiary to exercise the rights of the Participant with respect to any Award
upon the death of the Participant and to receive Shares or other property issued
or delivered under such Award.  Except as otherwise determined by the Committee,
Stock Options and Stock Appreciation Rights will be exercisable during a
Participant’s lifetime only by the Participant or, in the event of the
Participant’s legal incapacity to do so, by the Participant’s guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.

16.          Adjustments.  In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation — Stock Compensation), such as a stock
dividend, stock split, reverse stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause there to be an equitable adjustment in the numbers of Shares
specified in Section 3 of the Plan and, with respect to outstanding Awards, in
the number and










kind of Shares subject to outstanding Awards, the exercise price, exercise price
or other price of Shares subject to outstanding Awards, in each case to prevent
dilution or enlargement of the rights of Participants.  In the event of any
other change in corporate capitalization, or in the event of a merger,
consolidation, liquidation, or similar transaction, the Committee may, in its
sole discretion, cause there to be an equitable adjustment as described in the
foregoing sentence, to prevent dilution or enlargement of rights; provided,
 however, that, unless otherwise determined by the Committee, the number of
Shares subject to any Award shall always be rounded down to a whole number. 
Notwithstanding the foregoing, the Committee shall not make any adjustment
pursuant to this Section 16 that would (i) cause any Stock Option intended to
qualify as an Incentive Stock Option to fail to so qualify, (ii) cause an Award
that is otherwise exempt from Section 409A of the Code to become subject to
Section 409A of the Code, or (iii) cause an Award that is subject to
Section 409A of the Code to fail to satisfy the requirements of Section 409A of
the Code.  The determination of the Committee as to the foregoing adjustments,
if any, shall be conclusive and binding on all Participants and any other
persons claiming under or through any Participant.

17.          Fractional Shares.  The Company shall not be required to issue or
deliver any fractional Shares pursuant to the Plan and, unless otherwise
provided by the Committee, fractional shares shall be settled in cash.

18.          Withholding Taxes.  To the extent required by Applicable Law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company or Subsidiary, as applicable, any withholding tax obligations that arise
by reason of a Stock Option or Stock Appreciation Right exercise, the vesting of
or settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award.  The Company and its
Subsidiaries shall not be required to issue or deliver Shares, make any payment
or to recognize the transfer or disposition of Shares until such obligations are
satisfied.  The Committee may permit or require these obligations to be
satisfied by having the Company withhold a portion of the Shares that otherwise
would be issued or delivered to a Participant upon exercise of a Stock Option or
Stock Appreciation Right or upon the vesting or settlement of an Award, or by
tendering Shares previously acquired, in each case having a Fair Market Value
equal to the minimum amount required to be withheld or paid.  Any such elections
are subject to such conditions or procedures as may be established by the
Committee and may be subject to disapproval by the Committee.

19.          Foreign Employees.  Without amending the Plan, the Committee may
grant Awards to Participants who are foreign nationals on such terms and
conditions different from those specified in the Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of Applicable Laws of other
countries in which the Company or its Subsidiaries operate or have employees.

20.          Detrimental Activity; Forfeiture of Awards.

(a)          Detrimental Activity. Any Award Agreement may provide that if the
Committee determines a Participant has engaged in any Detrimental Activity,
either during service with the Company or a Subsidiary or after termination of
such service, then, promptly upon receiving notice of the Committee’s
determination, the Participant shall:

(i)           forfeit that Award to the extent then held by the Participant;

(ii)          subject to Section 20(b) below, return to the Company or the
Subsidiary all Shares that the Participant has not disposed of that had been
acquired pursuant to that Award, in exchange for payment by the Company or the
Subsidiary of any amount actually paid therefor by the Participant; and

(iii)         subject to Section 20(b) below, with respect to any Shares
acquired pursuant to an Award that were disposed of, pay to the Company or the
Subsidiary, in cash, the excess, if any, of: (A) the Fair Market Value of the
Shares on the date acquired, over (B) any amount actually paid by the
Participant for the Shares.










(b)          Period of Restriction.  Sections 20(a)(ii) and (iii) shall apply
only to Shares that were acquired pursuant to the Award during a period of two
(2) years prior to the date of the Participant’s initial commencement of the
Detrimental Activity (or such other period of time specified by the Committee in
the Award Agreement).

(c)          Compensation Recovery Policy.  Any Award granted to a Participant
shall be subject to forfeiture or repayment pursuant to the terms of any
applicable compensation recovery policy adopted by the Company, including any
such policy that may be adopted to comply with the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any rules or regulations issued by the SEC
rule or applicable securities exchange.

(d)          Set-Off and Other Remedies.  To the extent that amounts are not
immediately returned or paid to the Company as provided in this Section 20, the
Company may, to the extent permitted by Applicable Laws, seek other remedies,
including a set off of the amounts so payable to it against any amounts that may
be owing from time to time by the Company or a Subsidiary to the Participant for
any reason, including, without limitation, wages, or vacation pay or other
benefits; provided, however, that, except to the extent permitted by Treasury
Regulation Section 1.409A-3(j)(4), such offset shall not apply to amounts that
are “deferred compensation” within the meaning of Section 409A of the Code.

21.          Change in Control.

(a)          Committee Discretion.  The Committee may, in its sole discretion
and without the consent of Participants, either by the terms of the Award
Agreement applicable to any Award or by resolution adopted prior to the
occurrence of the Change in Control, determine whether and to what extent
outstanding Awards under the Plan shall be assumed, converted or replaced by the
resulting entity in connection with a Change in Control (or, if the Company is
the resulting entity, whether such Awards shall be continued by the Company), in
each case subject to equitable adjustments in accordance with Section 16 of the
Plan.

(b)          Awards that are Assumed.  To the extent outstanding Awards granted
under this Plan are assumed, converted or replaced by the resulting entity in
the event of a Change in Control (or, if the Company is the resulting entity, to
the extent such Awards are continued by the Company) as provided in
Section 21(a) of the Plan, then:  (i) any outstanding Awards that are subject to
Performance Objectives shall be converted by the resulting entity, as if
“target” performance had been achieved as of the date of the Change in Control,
and shall continue to vest during the remaining performance period or other
period of required service, and (ii) all other Awards shall continue to vest
during the applicable vesting period, if any.  Notwithstanding the preceding
sentence, if a Participant incurs a Qualified Termination, then upon such
termination (A) all outstanding Awards held by the Participant that may be
exercised shall become fully exercisable and shall remain exercisable for the
full duration of their term, (B) all restrictions with respect to outstanding
Awards shall lapse, with any specified Performance Objectives with respect to
outstanding Awards deemed to be satisfied at the “target” level, and (C) all
outstanding Awards shall become fully vested.

(c)          Awards that are not Assumed.  To the extent outstanding Awards
granted under this Plan are not assumed, converted or replaced by the resulting
entity in connection with a Change in Control (or, if the Company is the
resulting entity, to the extent such Awards are not continued by the Company) in
accordance with Section 21(a) of the Plan, then effective immediately prior to
the Change in Control:  (i) all outstanding Awards held by the Participant that
may be exercised shall become fully exercisable and shall remain exercisable for
the full duration of their term, (ii) all restrictions with respect to
outstanding Awards shall lapse, with any specified Performance Objectives with
respect to outstanding Awards deemed to be satisfied at the “target” level, and
(iii) all outstanding Awards shall become fully vested.

(d)          Cancellation Right.  The Committee may, in its sole discretion and
without the consent of Participants, either by the terms of the Award Agreement
applicable to any Award or by resolution adopted prior to the occurrence of the
Change in Control, provide that any outstanding Award (or a portion thereof)
shall, upon the occurrence of such Change in Control, be cancelled in exchange
for a payment in cash or other property (including shares of the resulting
entity in connection with a Change in Control) in an amount equal to the excess,
if any, of the Fair Market Value of the Shares subject to the Award, over any
exercise price related to the Award, which amount may be zero if the Fair Market
Value of a Share on the date of the Change in Control does not exceed the
exercise price per Share of the applicable Awards.










22.          Amendment, Modification and Termination.

(a)          In General.  The Board may at any time and from time to time,
alter, amend, suspend or terminate the Plan in whole or in part; provided,
however, that no alteration or amendment that requires stockholder approval in
order for the Plan to comply with any rule promulgated by the SEC or any
securities exchange on which Shares are listed or any other Applicable Laws
shall be effective unless such amendment shall be approved by the requisite vote
of stockholders of the Company entitled to vote thereon within the time period
required under such applicable listing standard or rule.

(b)          Adjustments to Outstanding Awards.  The Committee may in its sole
discretion at any time (i) provide that all or a portion of a Participant’s
Stock Options, Stock Appreciation Rights, and other Awards in the nature of
rights that may be exercised shall become fully or partially exercisable;
(ii) provide that all or a part of the time-based vesting restrictions on all or
a portion of the outstanding Awards shall lapse, and/or that any Performance
Objectives or other performance-based criteria with respect to any Awards shall
be deemed to be wholly or partially satisfied; or (iii) waive any other
limitation or requirement under any such Award, in each case, as of such date as
the Committee may, in its sole discretion, declare.  Unless otherwise determined
by the Committee, any such adjustment that is made with respect to an Award that
is intended to qualify for the Performance-Based Exception shall be made at such
times and in such manner as will not cause such Awards to fail to qualify under
the Performance-Based Exception.  Additionally, the Committee shall not make any
adjustment pursuant to this Section 22(b) that would cause an Award that is
otherwise exempt from Section 409A of the Code to become subject to Section 409A
of the Code, or that would cause an Award that is subject to Section 409A of the
Code to fail to satisfy the requirements of Section 409A of the Code.

(c)          Prohibition on Repricing.  Except for adjustments made pursuant to
Sections 16 or 21, the Board or the Committee will not, without the further
approval of the stockholders of the Company, authorize the amendment of any
outstanding Stock Option or Stock Appreciation Right to reduce the exercise
price.  No Stock Option or Stock Appreciation Right will be cancelled and
replaced with an Award having a lower exercise price, or for another Award, or
for cash without further approval of the stockholders of the Company, except as
provided in Sections 16 or 21.  Furthermore, no Stock Option or Stock
Appreciation Right will provide for the payment, at the time of exercise, of a
cash bonus or grant or sale of another Award without further approval of the
stockholders of the Company.  This Section 22(c) is intended to prohibit the
repricing of “underwater” Stock Options or Stock Appreciation Rights without
stockholder approval and will not be construed to prohibit the adjustments
provided for in Sections 16 or 21.

(d)          Effect on Outstanding Awards.  Notwithstanding any other provision
of the Plan to the contrary (other than Sections 16, 21, 22(b) and 24(d)), no
termination, amendment, suspension, or modification of the Plan or an Award
Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award.  Notwithstanding the preceding sentence, any Incentive Stock Option
granted under the Plan may be modified by the Committee to disqualify such Stock
Option from treatment as an “incentive stock option” under Section 422 of the
Code.

23.          Applicable Laws.  The obligations of the Company with respect to
Awards under the Plan shall be subject to all Applicable Laws and such approvals
by any governmental agencies as the Committee determines may be required.  The
Plan and each Award Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.

24.          Miscellaneous.

(a)          Deferral of Awards.  Except with respect to Stock Options and Stock
Appreciation Rights, the Committee may permit Participants to elect to defer the
issuance or delivery of Shares or the settlement of Awards in cash under the
Plan pursuant to such rules, procedures or programs as it may establish for
purposes of the Plan.  The Committee also may provide that deferred issuances
and settlements include the payment or crediting of dividend equivalents or
interest on the deferral amounts.  All elections and deferrals permitted under
this provision shall comply with Section 409A of the Code, including setting
forth the time and manner of the election (including a










compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

(b)          No Right of Continued Employment.  The Plan shall not confer upon
any Participant any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor shall it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
such Participant’s employment or other service at any time.  No Employee or
Director shall have the right to be selected to receive an Award under the Plan,
or, having been so selected, to be selected to receive future Awards.

(c)          Unfunded, Unsecured Plan.  Neither a Participant nor any other
person shall, by reason of participation in the Plan, acquire any right or title
to any assets, funds or property of the Company or any Subsidiary, including
without limitation, any specific funds, assets or other property which the
Company or any Subsidiary may set aside in anticipation of any liability under
the Plan.  A Participant shall have only a contractual right to an Award or the
amounts, if any, payable under the Plan, unsecured by any assets of the Company
or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.

(d)          Severability.  If any provision of the Plan is or becomes invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended or limited in scope to conform to Applicable Laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

(e)          Acceptance of Plan.  By accepting any benefit under the Plan, each
Participant and each person claiming under or through any such Participant shall
be conclusively deemed to have indicated their acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.

(f)           Successors.  All obligations of the Company under the Plan and
with respect to Awards shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award agreements shall be deemed to refer to
such successors.



